Citation Nr: 9900709	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a disability 
manifested by numbness in both hands.

3.  Entitlement to an increased evaluation for a right 
shoulder disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a gluteal 
crease scar, status post cystectomy, currently rated as zero 
percent disabling.  

5.  Entitlement to an increased evaluation for a hiatal 
hernia disability, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in March 1994 
following over 20 years and 8 months of active service.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office.  In that decision, inter alia, the veterans 
claims of entitlement to service connection for a cervical 
spine disability, a lower back disability, and a disability 
manifested by numbness in both hands were denied, while his 
claims of entitlement to service connection for a right 
shoulder disorder, a gluteal crease status post cystectomy 
scar disability, and hiatal hernia disability were granted 
and each was assigned a zero percent evaluation.  The veteran 
perfected an appeal of those determinations by the timely 
filing of a substantive appeal in May 1995.  The claims file 
was subsequently transferred to the Houston, Texas, Regional 
Office (RO).

In April 1998, the RO issued a rating action wherein, 
inter alia, the veterans claim of entitlement to service 
connection for a lower back disability, characterized therein 
as lumbosacral strain, was granted and a 10 percent 
disability evaluation was assigned.  Since the grant of 
service connection for a lower back disability is considered 
a full grant of the benefit sought with respect to that 
issue, and since the veteran has not expressed disagreement 
with the evaluation assigned, the Board is without 
jurisdiction as to the lower back disability.  On the other 
hand, although the evaluations for the right shoulder 
disability and the hiatal hernia disability were increased to 
10 percent in the same April 1998 supplemental statement of 
the case, since those awards are less than the maximum 
evaluation available, these increased rating issues remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

It is noted for the record that in addition to the issues 
that remain in appellate status, the veterans representative 
has presented arguments to the Board relative to other issues 
that were the subject of the February 1995 rating decision, 
namely the issues of entitlement to service connection for a 
gastrointestinal disorder, entitlement to service connection 
for right tennis elbow, entitlement to service connection for 
diabetes mellitus, entitlement to an increased evaluation for 
hypertension, and entitlement to an increased evaluation for 
chronic sinusitis.  Although a timely notice of disagreement 
with respect to these issues was filed and the March 1995 
statement of the case responded to that notice of 
disagreement, the veteran did not file a substantive appeal 
with regard to these issues.  38 C.F.R. § 20.202 (1998).  
Consequently, they are not currently in appellate status 
before the Board.  38 U.S.C.A. § 7105 (West 1991).


REMAND

In the context of statements submitted by the veterans 
representative in August 1998 and October 1998, it was 
contended that additional medical evidence had been submitted 
by Dr. Roberts of the Brainerd Medical Center, Minnesota, that 
may be relevant to the veterans claim.  It was noted in these 
two separate statements that the records of Dr. Roberts were 
received on August 20, 1998 and August 25, 1998, respectively.  
It was also noted that they were received following the 
issuance of the last rating of the RO in April 1998.  

Although a review of the claims file by the Board failed to 
locate the medical evidence described by the veterans 
representative, the Board is unable to substantiate the 
accuracy of their allegations with respect to the existence 
and/or the relevancy of the purported evidence.  The United 
States Court of Veterans Appeals (Court) has held that there 
is a statutory duty to assist an appellant where the evidence 
before the Board raises sufficient notice of pertinent 
records.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).

Further, if such medical evidence had been submitted in August 
1998, the receipt of that evidence would have been subsequent 
to the issuance of the April 1998 supplemental statement of 
the case.  According to pertinent regulatory criteria, 
evidence submitted by an appellant which is accepted by the 
Board must be referred to the RO for review and preparation of 
a supplemental statement of the case unless the appellant 
waives this procedural right.  Since such a waiver was not 
provided in this case, if the purported evidence can be 
located or reproduced this evidence must be referred back to 
the RO.  38 C.F.R. § 20.1304(c) (1998).  

In light of the foregoing, further development is needed.  
Hence, the case is REMANDED for the following:

1.  After obtaining all necessary 
authorization from the veteran, the RO 
should contact Dr. Roberts and the 
Brainerd Medical Center, Minnesota and 
request complete copies of the veterans 
medical records from October 1996 (the 
date of the most recent such medical 
evidence of record) to the present.  The 
RO should also afford the veteran the 
opportunity to submit additional evidence 
in support of his claim.

2.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the veteran's 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
reflects RO consideration of all 
additional evidence, and be given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
